DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
3.	The drawings contain eight sheets of figures 1-11 were received on 3/18/19.  These drawings are objected by the examiner for the following reasons.
4.	The drawings are objected to because the information in the three-dimensional direction symbol in figs. 1 and 2 is not consistent. In particular, where is “Z” in the three-dimensional direction symbol in fig. 2? Applicant is respectfully invited to review fig. 1 in which all terms, i.e., X, Y and Z, are provided in the symbol.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both a stage and a driving section in fig. 4, see the section showing the movement of the stage appeared on the left side of the figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character of “S12” in fig. 7 is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 
Specification
7.	The abstract of the disclosure is objected to because reference characters corresponding to elements recited in the abstract are not enclosed within parentheses.  Correction is required.  See MPEP § 608.01(b).
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The summary of the invention is objected to because it contains numerous details of the invention and also referred to prior art, see paragraphs [0008]-[0010]. Applicant needs to provide a brief technical description of the invention in the summary which description does not refer to prior art. Appropriate correction is required.
10.	The disclosure is objected to because of the following informalities: a) Paragraph [0025]: it is unclear why the brief descriptions of figs. 8 and 9 are identical to each other while each of figures 8-9 has at least one feature different from each other, see figs. 8-9; b) Paragraph [0048], on line 5 of the paragraph, “Fig. 4” should be changed to --Fig. 5--. (Applicant should note that the controllers 21-23 and the section 24 are shown in fig. 5, not fig. 4); c) Paragraph [0057], on line 2 of the paragraph, the use of references thereof “S10 to S18” is improper. Applicant . Appropriate correction is required.
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “an imaging optical system” as recited in claim 1;
b) “an imaging optical system driving section” as recited in claim 1;
c) “a horizontal driving section” as recited in claim 1;
d) “a detection section” as recited in claim 1; and
e) “a vertical direction error acquisition section” as recited in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
14.	Claim       objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1, on line 12: the phrase thereof “at an auto-focus displacement sensor” should be changed to --an auto-focus displacement sensor--; and on line 27, the terms “in the observation position” should be changed to –at the observation position--, see the use of similar claimed language on line 13 of the claim.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “an imaging optical system … in the container” (lines 3-4) is unclear. In particular, what is the position/location of the image? Applicant should note that the claimed language as recited in the mentioned feature is understood as --the objective lens forms an image of the observation target in the container--, and which is not supported in the specification, see paragraphs [0033]-[0038] and fig. 1, for example. The claimed language as recited in the mentioned feature does not mean that “the observation target contained in the container is imaged by the objective lens which image is not in the container”.  Should “in the container” appeared on line 4 be deleted to make clear the feature claimed?
a2) the feature thereof “an imaging optical system … in an optical axis direction” (lines 5-6) is unclear. What “direction” is considered as a direction of an optical axis. Further, the objective lens is moved towards or away from the container so there are two directions, i.e., forward/towards and backward/away from a reference point/element. Should “in an optical axis direction” (lines 5-6) be changed to –along an optical axis--? In case that applicant accepts the mentioned suggestion then applicant is invited to do the same to the claim on line 26 and to claim 17 on line 3.

Further, the feature thereof “the basis of the vertical position” (line 18) lacks a proper antecedent basis. Should the terms “the basis” be changed to --a basis--?
a4) the feature thereof “an imaging optical system … the detection section” (lines 16-19) is unclear due to the use of the term “when” in the mentioned feature. Applicant should note that the use of term “when" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Should the term “when” (line 17) be changed to --at a time point--?
a5) the feature thereof “a vertical direction error acquisition section … the observation position” (lines 20-24) is unclear due to the use of the term “when” in the mentioned feature. Applicant should note that the use of term “when" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Should the term “when” (line 21 and line 23) be deleted?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the horizontal driving section … the main scanning direction” (lines 2-3). It is unclear about the structural relationship(s) between the sub-scanning direction which is orthogonal to the main scanning direction as recited in the claim with “a direction orthogonal to the main scanning direction” as recited in its base claim 1, 
c) Each of claims 3-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the basis of the vertical positions” (lines 6-7 of each claim) lacks a proper antecedent basis. Should the terms “the basis” be changed to --a basis--?
d) Each of claims 5-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the vertical position” (line 6 of each claim) and “the basis of the vertical positions” (lines 7-8 of each claim) lacks a proper antecedent basis. Should the term “the” in the feature thereof “the vertical position” be changed to --a--, and the terms “the basis” in the feature thereof “the basis of the vertical positions” be changed to --a basis--?
e) Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
e1) the similar reasons as set forth in element a) above; and
e2) the claim recites an observation method which comprises a step of acquiring an error and a step of moving an objective lens, see the claim on lines 13-20. There are some steps 
For the purpose of examination, the steps on the preamble of the claim are considered as steps of an observation method of prior art and is used to rejected the present claim with two steps recited on lines 13-20 of the claim.
f) Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
f1) the similar reasons as set forth in element a) above; and
f2) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear how a computer can execute the claimed step by itself. Applicant should note that the computer has to connect to the observation device with structure as recited in the present claim 1 so that the computer can provide control signal to mechanical and optical components of the observation device of claim 1 for operation.
g) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
17.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


18.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for the following reasons.
a) Each of claims 3 and 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of claims 3 and 4 recites that the detection section includes at least two auto-focus displacement sensors, see line 2 of each claim; however, the base claim 1 recites that the detection section includes an auto-focus displacement sensors, see line 12 of the claim 1. Thus, each of claims 3 and 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 1-4, 11-14 and 16-20, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (US Publication No. 2003/0184855, submitted by applicant) in view of Zahniser (US Publication No. 2012/0194729) and Narusawa et al (EP 2402811, submitted by applicant).
Yasuda et al discloses an observation apparatus. The observation apparatus as described in paragraphs [0039-[0064] and shown in figs. 1-7 comprises the following features:
a) a stage (2) on which a container (1) in which an observation target is contained is placed; 
b) an imaging optical system (3) that includes an objective lens (31) for forming an image of the observation target in the container; 
c) an imaging optical system driving section (7) that moves the objective lens (31) along an optical axis of the objective lens, see paragraph [0046] and fig. 1;
d) a horizontal driving section (2) that moves the stage in a horizontal plane, see paragraph [0040];

f) a detection section (33, 331a-331d) that includes two auto-focus displacement sensors in which a first/forward auto-focus displacement sensor (331a, 331b) that precedently detects a vertical position of the container at an observation position (C1) before the observation region reaches the observation position in the container, through scanning in the main scanning direction, i.e., X-direction, in the observation region of the imaging optical system, see paragraphs [0043]-[0045] and figs. 1 and 3-5; and
g) an imaging optical system controller (5) that controls an operation of the horizontal driving section (2) that moves the stage when the observation position is scanned in the observation region of the imaging optical system, on the basis of the vertical position of the container detected by the detection section, see paragraphs [0048]-[0050] and figs. 1-2;
There are two things missing from the observation apparatus provided by Yasuda et al as follow: 
First, Yasuda et al does not disclose that the image optical system controller (5) controls the operation of the imaging optical system driving section that moves the objective lens; and 
Second, Yasuda et al does not disclose a vertical direction error acquisition section that acquires an error between a vertical position of the stage at a time point when the vertical position of the container is precedently detected at the observation position by the auto-focus displacement sensor and a vertical position of the stage at a time point when the observation 
Regarding to the first feature missing from the observation apparatus provided by Yasuda et al, it is noted that the use of a controller for moving an objective lens for focusing and moving a stage supporting an observation target to present different area/section of the target to be viewed via the objective lens is known to one skilled in the art as can be seen in the observation device provided by Zahniser. In particular, Zahniser discloses an observation device having an objective lens (140), a mechanism (150) for supporting and moving the objective lens (140) along its optical axis for focusing, an observation target (13), and a mechanism having a stage (120) for supporting and moving the observation target in two orthogonal directions in a horizontal plane, see paragraphs [0023]-[0024] and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the observation apparatus provided by Yasuda et al by using a mechanism having a first device for supporting and moving an objective lens and a second device for supporting and moving an observation target as suggested by Zahniser for the purpose of scanning an observation target and for focusing on a particular area/section of the observation target which is scanned/presented on the field of view/observation regions of the objective lens.

Narusawa et al discloses a scanning microscope having an apparatus for storing stage undulation correcting values wherein the correcting values are used to correct distance(s) between an objective lens and an observation target. The microscope as described in the first embodiment, paragraphs [0018]-[0078] and shown in figs. 1 and 3 comprises a stage (11) supporting an observation target (SPL), a stage controlling section (16) for supporting and moving the stage in three directions orthogonal to each other, an objective lens (12A), a detecting system (18), and a controller (20) having a undulation-correcting processor section (23) and a section (24) with a table for storing undulation-correcting values which section (24) is connected to the stage controlling section (16) for the purpose of moving the stage to compensating for undulation error in each X-Y position of the observation target, see paragraphs [0033]-[0036] and [0047]-[0078]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Yasuda et al and Zahniser by using an apparatus for storing stage undulation correcting values wherein the correcting values are used to correct distance(s) between an objective lens and an observation target as suggested by Narusawa et al for the purpose of correcting any undulation error in the process of viewing an observation target when the target is scanned/moved to present different areas/sections of the target to be viewed/observed in the observation region of the objective lens which is movable for focusing.

Regarding to the features recited in each of present claims 3 and 4, the detection section (33, 331a-331d) as provided by Yasuda et al includes two auto-focus displacement sensors arranged in parallel with respect to the main scanning direction and the objective lens is interposed therebetween and in which a first/forward auto-focus displacement sensor (331a, 331b) that precedently detects a vertical position of the container at an observation position (C1) before the observation region reaches the observation position in the container, and a second/backward auto-focus displacement sensor (331c, 331d) that detects a vertical position of the container at an observation position (C2) after the observation region reaches the observation position in the container, through scanning in the main scanning direction, i.e., X-direction, in the observation region of the imaging optical system, see paragraphs [0043]-[0045] and figs. 1 and 3-5;
Regarding to the feature recited in present claims 11-14 and 16, it is noted that the vertical direction error acquisition section includes a table in which each observation position in the container and the error at each observation position are associated with each other wherein the table is updated with time is disclosed by Narusawa et al in paragraphs [0033]-[0036] and [0047]-[0078] and shown in fig. 1. 

Regarding to the feature recited in present claim 18, Yasuda et al discloses that each of the auto-focus displacement sensor is a laser displacement sensor, see paragraph [0043].
Regarding to the observation method and the recording medium storing a control grogram that causes a computer operates an observation apparatus as recited in present claims 19 and 20, such method steps and a recording medium would have been obvious to one skilled in the art due to the similar structure and its operation yielded from the combined product provided by Yasuda et al and Narusawa et al.
Allowable Subject Matter
22.	Claims 5-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome all rejections to the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 2nd paragraph, as set forth in the present office action.
23.	The following is a statement of reasons for the indication of allowable subject matter: 
The observation device as recited in each of claims 5-10 is allowable with respect to the prior art, in particular, the US Publication Nos. 2003/0184855 and 2012/0194729 and the EP 2402811 by the limitations related to the first and/or second stage position measurement displacement sensors as recited in the features thereof “two first stage position measurement .
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/THONG Q NGUYEN/Primary Examiner, Art Unit 2872